Citation Nr: 0408967	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for pelvic 
inflammatory disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

In a June 2002 rating decision, the RO denied entitlement to 
service connection for a hysterectomy as secondary to the 
veteran's service-connected pelvic inflammatory disease.  The 
veteran's Notice of Disagreement with this decision was 
received in January 2003, and the RO issued a Statement of 
the Case addressing this issue in August 2003.  To date, 
however, the veteran has not submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) or any similar statement 
suggesting an intent to perfect this appeal.  As such, this 
issue is not presently before the Board on appeal.

The veteran was scheduled for a VA Travel Board hearing in 
January 2004.  She failed to report for that hearing, 
however, and provided no explanation for her failure to 
report.  Her hearing request is thus deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The veteran's service-connected pelvic inflammatory 
disease is not productive of symptoms requiring continuous 
treatment and has been found to be unrelated to a recent 
total vaginal hysterectomy necessitated by heavy bleeding.




CONCLUSION OF LAW

The criteria for a compensable evaluation for pelvic 
inflammatory disease have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.116a, Diagnostic Code 7614 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded her multiple VA examinations addressing her 
disorder.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate her claims 
has been met.  The RO informed her of the need for such 
evidence in a July 2001 letter.  By this issuance, the RO has 
also notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by her and which portion 
VA would attempt to obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  

That notwithstanding, the Board has considered the veteran's 
claim in light of the holding of Pelegrini.  The Board is 
aware that the appealed March 2001 rating decision preceded 
the RO's July 2001 VCAA notice.  Subsequent to that notice, 
however, the RO readjudicated the veteran's claim in a 
Statement of the Case issued in May 2002.  Also, a further 
readjudication was made in an August 2003 Supplemental 
Statement of the Case.  Consequently, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Therefore, without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case constituted harmless 
error and should not preclude consideration of this appeal at 
the present time.  See also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In a July 1981 rating decision, the Baltimore, Maryland VARO 
granted service connection for pelvic inflammatory disease in 
view of in-service treatment for this disorder.  A zero 
percent evaluation was assigned, effective from February 
1981.  This evaluation has since remained in effect.

The veteran's July 2000 VA gynecological examination revealed 
a parous introitus, with good support.  The cervix appeared 
well epithelialized.  The uterus was well supported.  
Anterior vaginal support was normal, although the uterus, 
though not irregular, felt slightly enlarged.  The examiner 
diagnosed abnormal bleeding controlled with Alesse, urinary 
incontinence, a history of dysplasia, and a family history of 
breast cancer but did not directly comment on the nature and 
extent of any current pelvic inflammatory disease symptoms.  
Indeed, in a November 2000 addendum, the examiner noted that 
the question of pelvic inflammatory disease "has not come up 
as an issue in terms of complaints nor do I think it is 
related to either her bladder or uterine problems or bleeding 
problem."  The examiner further noted that the veteran's 
history of pelvic inflammatory disease did not impact her 
current health picture.

Subsequently, in December 2000, the veteran underwent an 
ultrasound of the pelvis, which revealed a small fibroid 
along the interior aspect of the fundus.  In February 2001, 
the veteran was hospitalized at a VA facility with complaints 
of excessive vaginal bleeding with menses and a history of 
incontinence.  The urologists who treated the veteran felt 
that such symptomatology would improve greatly with a vaginal 
hysterectomy, and a total vaginal hysterectomy was 
subsequently performed during this hospitalization.  The 
veteran was noted to do well in the postoperative period.  

In June 2003, the veteran underwent a further VA 
gynecological examination, with an examiner who reviewed her 
recent surgical notes.  The examiner noted that the veteran's 
hysterectomy was performed with the primary purpose of 
relieving her heavy vaginal bleeding, whereas pelvic 
inflammatory disease concerned an inflammation of the 
fallopian tubes.  Also, the examiner indicated that the 
veteran currently had both her tubes and ovaries in place, 
with no pain or problems with the tubes or ovaries.  
Accordingly, the examiner found "no current evidence of 
pelvic inflammatory disease" and emphasized that the 
veteran's hysterectomy was "clearly" performed for heavy 
vaginal bleeding and not pelvic inflammatory disease.

The RO has evaluated the veteran's pelvic inflammatory 
disease at the zero percent rate under 38 C.F.R. § 4.116a, 
Diagnostic Code 7614.  Under this section, concerning 
disease, injury, or adhesions of the fallopian tube 
(including pelvic inflammatory disease), a zero percent 
evaluation is warranted for symptoms that do not require 
continuous treatment.  A 10 percent evaluation contemplates 
symptoms that require continuous treatment.  A 30 percent 
evaluation is assigned in cases of symptoms not controlled by 
continuous treatment.

In the present case, the veteran has been afforded multiple 
VA examinations, but these examinations have revealed no 
symptoms specifically attributable to pelvic inflammatory 
disease.  Indeed, the VA examiner who examined the veteran in 
June 2003 indicated that   the symptoms requiring a recent 
total vaginal hysterectomy, notably heavy bleeding, were 
unrelated to pelvic inflammatory disease and that her 
fallopian tubes and ovaries were not productive of any 
current abnormalities.  In short, this evidence reveals no 
current pelvic inflammatory disease symptoms, let alone 
symptoms requiring continuous treatment.  Accordingly, the 
criteria for a 10 percent evaluation under Diagnostic Code 
7614 have not been met.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable evaluation 
for pelvic inflammatory disease, and her appeal must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected pelvic inflammatory disease has 
markedly interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As indicated above, the veteran's 
hospitalization in 2001 concerned her hysterectomy and the 
symptoms leading up to it, and the RO has determined, in an 
as-yet unappealed decision, that the veteran's hysterectomy 
is not service-connected.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to a compensable evaluation for 
pelvic inflammatory disease is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



